Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 03/28/2022 is duly acknowledged.
Claims 1-174 (originally presented) were previously canceled by applicants.
Claims 177 has been canceled by applicant’s current claim amendments.
Claims 175, 176 and 178-194, as currently amended (for “A method of producing a multicellular body…”) are pending in this application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed on 03/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,728,807 and US 9,556,415 (both issued to common inventors and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the ODP rejections of record, as previously made by the examiner, have been withdrawn.
In addition, in view of the current amendments to claim 175, and remarks presented by applicants dated 03/28/2022 (see remarks, pages 8-9, in particular), the ODP rejection over claims of US 8,241,905 B2, as previously made by the examiner, has been withdrawn.
Allowed claims
Claims 175, 176 and 178-194 as currently amended by applicants on 03/28/2022, have been allowed.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process of producing a multicellular body as currently amended (see instant claim 175, in particular) is deemed free of prior art, and unobvious over the closest cited prior art of Forgacs et al (WO 2005/081970 A2, cited in 103(a) rejection of record), as the prior art method (Forgacs et al, page 45, Abstract, Example 2, and claim 1, for instances) employs the step wherein the cell aggregates are embedded in a supporting gel or scaffold in order for cells to cohere to one another (see also applicant’s remarks, pages 7-8; and parent specification, 12/491,228, page 9, [0054]).  
Applicants have filed the required Terminal Disclaimer over conflicting claims of US 8,728,807 and US 9,556,415, and therefore, the ODP rejection of record have been withdrawn (see also discussion above).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 175, 176 and 178-194 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657